ALTENBERND, Judge.
Antonio J. Williams appeals his conviction and sentence for battery on a law enforcement officer. We affirm the conviction without discussion. We reverse his sentence because the trial court did not impose either moderate or severe victim injury points, but instead selected an unauthorized number of points between these two categories.
The offense took place on December 4, 1994. At that time, the applicable statute required the trial court to impose 18 points for moderate victim injury or 40 points for severe injury. See § 921.0014(1), Fla. Stat. (1993). The trial court considered the evidence concerning the police officer’s injuries and decided that she had sustained “moderately severe” injuries. Accordingly, the trial court split the difference between the two statutory scores and imposed 29 points. Although the trial court’s compromise seems reasonable, it is not authorized by statute.
Accordingly, we reverse the sentence and remand for resentencing. The trial court is *1220free to determine that the injuries are either moderate or severe on resentencing.
PATTERSON, A.C.J., and CASANUEVA, J., concur.